                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                   Plaintiff,

     v.                                       Crim. Action No.: 1:21-CR-29
                                                            (Judge Kleeh)

PATRICK COLLINS,

                   Defendant.

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 73],
      ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     On       August     18,   2021,    the    Defendant,      Patrick     Collins

(“Collins”),      appeared     before    United     States    Magistrate    Judge

Michael J. Aloi and moved for permission to enter a plea of GUILTY

to Count One of the Indictment, charging him with Conspiracy to

Distribute Controlled Substances, in violation of Title 21, United

States Code, Sections 841(a)(1), 841(b)(1)(C), and 846. Collins

stated that he understood that the magistrate judge is not a United

States District Judge, and Collins consented to pleading before

the magistrate judge. This Court referred Collins’s plea of guilty

to the magistrate judge for the purpose of administering the

allocution, pursuant to Federal Rule of Criminal Procedure 11,

making    a    finding    as   to   whether   the   plea     was   knowingly   and

voluntarily entered, and recommending to this Court whether the

plea should be accepted.
USA v. COLLINS                                             1:21-CR-29
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 73],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     Based upon Collins’s statements during the plea hearing, and

the Government’s proffer establishing that an independent factual

basis for the plea existed, the magistrate judge found that Collins

was competent to enter a plea, that the plea was freely and

voluntarily given, that Collins was aware of the nature of the

charges against him and the consequences of his plea, and that a

factual basis existed for the tendered plea.    The magistrate judge

issued a Report and Recommendation Concerning Plea of Guilty in

Felony Case (“R&R”) [Dkt. No. 73] finding a factual basis for the

plea and recommending that this Court accept Collins’s plea of

guilty to Count One of the Indictment.

     The magistrate judge released Defendant on the terms of the

Order Setting Conditions of release.    [Dkt. No. 39-3].

     The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R.     He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R.    Neither Collins nor the

Government filed objections to the R&R.

     Accordingly, this Court ADOPTS the magistrate judge’s R&R

[Dkt. No. 73], provisionally ACCEPTS Collins’s guilty plea, and

                                  2
USA v. COLLINS                                             1:21-CR-29
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 73],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

ADJUDGES him GUILTY of the crime charged in Count One of the

Indictment.

     Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until

it has received and reviewed the presentence investigation report

prepared in this matter.

     Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

following:

     1.     The Probation Officer shall undertake a presentence

investigation of Collins, and prepare a presentence investigation

report for the Court;

     2.     The Government and Collins shall each provide their

narrative descriptions of the offense to the Probation Officer by

September 24, 2021;

     3.     The presentence investigation report shall be disclosed

to Collins, his counsel, and the Government on or before November

23, 2021; however, the Probation Officer shall not disclose any

sentencing recommendations made pursuant to Fed. R. Crim. P.

32(e)(3);

     4.     Counsel may file written objections to the presentence

investigation report on or before December 7, 2021;

                                  3
USA v. COLLINS                                                  1:21-CR-29
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 73],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     5.     The Office of Probation shall submit the presentence

investigation report with addendum to the Court on or before

December 17, 2021; and

     6.     Counsel may file any written sentencing memorandum or

statements    and      motions   for   departure   from   the   Sentencing

Guidelines, including the factual basis for the same, on or before

January 10, 2022.

     The Court further ORDERS that prior to sentencing, counsel

for Defendant review with him the revised Standard Probation and

Supervised Release Conditions adopted by this Court on November

29, 2016, pursuant to the standing order entered by Chief Judge

Groh, In Re: Revised Standard Probation and Supervised Release

Conditions, 3:16-MC-56.

     The Court will conduct the Sentencing Hearing for Collins on

January 31, 2022, at 10:00 a.m., at the Clarksburg, West Virginia

point of holding court.          If counsel anticipates having multiple

witnesses    or   an   otherwise   lengthy   sentencing   hearing,   please

notify the Judge’s chamber staff so that an adequate amount of

time can be scheduled.

     It is so ORDERED.




                                       4
USA v. COLLINS                                             1:21-CR-29
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 73],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: September 15, 2021


                               /s/ Thomas S. Kleeh
                               THOMAS S. KLEEH
                               UNITED STATES DISTRICT JUDGE




                                  5
